Exhibit 10.6

EXECUTION

GUARANTY AGREEMENT

This GUARANTY AGREEMENT (as such may be amended, amended and restated, modified,
supplemented or restated from time to time, this “Guaranty”) is dated as of
April 9, 2014 by RENTECH, INC., a Colorado corporation (“Guarantor”) in favor of
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent
(“Administrative Agent”) for the benefit of the Lender Parties (as defined in
the Credit Agreement referenced below).

Reference is made to the Term Loan Credit Agreement of even date herewith by and
among Rentech Nitrogen Holdings, Inc. (“Borrower”), the lenders from time to
time party thereto and Credit Suisse AG, Cayman Island Branch, as Administrative
Agent (as such may be amended, amended and restated, modified, supplemented or
restated from time to time, the “Credit Agreement”), pursuant to which the
Lender Parties will make loans to Borrower from time to time. Capitalized terms
used but not defined herein shall have the meanings given in the Credit
Agreement.

As a condition to the closing of the Credit Agreement and the making of the
Loans under the Credit Agreement, Guarantor has agreed to execute this Guaranty
in favor of Administrative Agent, as herein provided.

Borrower is a wholly-owned indirect subsidiary of Guarantor and Guarantor will
benefit, directly or indirectly from the financial accommodations provided by
the Lender Parties to Borrower.

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to Borrower by Lender Parties pursuant to the
Credit Agreement and the other Loan Documents, the undersigned Guarantor hereby
furnishes its guaranty of the Guaranteed Obligations (as hereinafter defined) in
favor of Administrative Agent, for itself and for the benefit of the Lender
Parties, as follows:

1. Guaranty. Guarantor hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all existing and future indebtedness and liabilities of every kind, nature and
character, direct or indirect, absolute or contingent, liquidated or
unliquidated, voluntary or involuntary and whether for principal, interest,
premiums, fees indemnities, damages, costs, expenses or otherwise, of Borrower
to the Lender Parties under the Credit Agreement and the other Loan Documents
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Lender Parties in connection with the collection or enforcement thereof),
and whether recovery upon such indebtedness and liabilities may be or hereafter
become unenforceable or shall be an allowed or disallowed claim under any
proceeding or case commenced by or against Borrower or Guarantor under the
Bankruptcy Code (Title 11, United States Code), any successor statute or any
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally (collectively, “Debtor Relief Laws”), and including interest that
accrues after the commencement by or against Borrower of any proceeding under
any Debtor Relief Laws (collectively, the “Guaranteed Obligations”).
Administrative Agent’s books and records showing the amount of the Guaranteed
Obligations shall, absent manifest error, be admissible in evidence in any
action or proceeding, and shall be binding upon Guarantor and conclusive for the
purpose of establishing the amount of the Guaranteed Obligations. This Guaranty
shall not be affected by the genuineness, validity, regularity or enforceability
of the Guaranteed Obligations or any instrument or agreement evidencing any
Guaranteed Obligations, or by the existence, validity, enforceability,
perfection, non-perfection or extent of any collateral therefor, or by any fact
or circumstance relating to the Guaranteed Obligations (other than payment in
full of the Guaranteed Obligations) which might otherwise constitute a defense
to the obligations of Guarantor under this Guaranty, and Guarantor hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing.

 

1



--------------------------------------------------------------------------------

2. Taxes; Payments. Guarantor represents and warrants that it is organized and
resident in the United States of America. Guarantor shall make all payments
hereunder without setoff or counterclaim and free and clear of and without
deduction for any Taxes, subject to the provisions of Section 2.08 of the Credit
Agreement and the related defined terms therein. Guarantor shall make all
payments to Administrative Agent under this Guaranty at the Administrative
Agent’s office in New York, New York. The obligations of Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.

3. Rights of Administrative Agent. Guarantor consents and agrees that
Administrative Agent may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Guaranty or any Guaranteed Obligations; (c) apply such security and direct the
order or manner of sale thereof as Administrative Agent in its sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Guaranteed Obligations. Without limiting the
generality of the foregoing, Guarantor consents to the taking of, or failure to
take, any action which might in any manner or to any extent vary the risks of
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of Guarantor.

4. Certain Waivers. Guarantor waives (a) any defense arising by reason of any
disability or other defense of Borrower or any other guarantor, or the cessation
from any cause whatsoever (including any act or omission of Administrative
Agent) of the liability of Borrower; (b) any defense based on any claim that
Guarantor’s obligations exceed or are more burdensome than those of Borrower;
(c) the benefit of any statute of limitations affecting Guarantor’s liability
hereunder; (d) any right to require Administrative Agent to proceed against
Borrower, proceed against or exhaust any security for the Guaranteed
Obligations, or pursue any other remedy in Administrative Agent’s power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by Administrative Agent; (f) any bankruptcy or insolvency of
the Borrower; (g) any change in ownership of the Borrower; (h) any defense based
on any act or failure to act of Administrative Agent referred to in Section 3;
and (i) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable Law limiting the
liability of or exonerating guarantors or sureties including any defenses based
on suretyship or impairment of collateral. Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Guaranteed Obligations.

 

2



--------------------------------------------------------------------------------

5. Obligations Independent. The obligations of Guarantor hereunder are those of
primary obligor, and not merely as surety, and are independent of the Guaranteed
Obligations and the obligations of any other guarantor, and a separate action
may be brought against Guarantor to enforce this Guaranty whether or not
Borrower or any other person or entity is joined as a party.

6. Representations and Warranties. Guarantor represents and warrants that:

(a) It (i) is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its organization, (ii) is duly qualified and in good
standing as a foreign corporation in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed and where, in each case, failure so to qualify and be in
good standing could have a Material Adverse Effect, and (iii) has all requisite
company power and authority to own or lease and operate its properties and to
carry on its business as now conducted and as proposed to be conducted.

(b) The execution, delivery and performance by Guarantor of this Guaranty and
the other Loan Documents to which it is a party are within its company powers,
have been duly authorized by all necessary company action, and do not
(i) contravene its Constituent Documents, (ii) contravene any contractual
restriction binding on it or require any consent under any agreement or
instrument to which it is a party or by which any of its properties or assets is
bound, (iii) result in or require the creation or imposition of any Liens upon
any property or assets of Guarantor, or (iv) violate any Law (including, but not
limited to, the Securities Act of 1933 and the Exchange Act and the regulations
thereunder) or writ, judgment, injunction, determination or award.

(c) [Reserved]

(d) No order, consent, approval, license, authorization or validation of, or
filing, recording or registration with, or exemption or waiver by, any
Governmental Authority or any other third party (except as have been obtained or
made and are in full force and effect), is required to authorize, or is required
in connection with, (i) the execution, delivery and performance by Guarantor of
this Guaranty or the other Loan Documents to which it is a party or (ii) the
legality, validity, binding effect or enforceability of this Guaranty or the
other Loan Documents to which it is a party.

(e) Guarantor is in compliance with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (i) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(f) This Guaranty and the other Loan Documents to which Guarantor is a party are
and will be legal, valid and binding obligations of Guarantor enforceable
against Guarantor in accordance with their respective terms in all respects.

(g) No Default exists and no Event of Default has occurred and is continuing, or
would result after giving effect to the borrowing of any Loan.

 

3



--------------------------------------------------------------------------------

(h) Since December 31, 2013, no event or condition has resulted in, or could be
reasonably expected to cause, either individually or in the aggregate, a
Material Adverse Effect.

(i) There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of Guarantor after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against Guarantor or against any of its properties or revenues
that (i) could reasonably be expected to have a Material Adverse Effect or
(ii) purport to affect the legality, validity or enforceability of this Guaranty
or the other Loan Documents to which Guarantor is a party, or that involves a
reasonable likelihood of prohibiting, restricting, delaying or otherwise
materially affecting the performance of any of the Loan Documents or the making
or repayment of the Loans.

(j) Guarantor is not required to register as an “investment company” as such
term is defined in the United States Investment Company Act of 1940.

(k) Guarantor has filed all U.S. federal and state tax returns and all other tax
returns which are required to be filed by it in all jurisdictions and has paid
all taxes, assessments, claims, governmental charges or levies imposed on it or
its properties, except where the failure to file such tax returns or pay such
taxes or other amounts could not reasonably be expected to have a Material
Adverse Effect or for taxes contested in good faith by appropriate proceedings
diligently conducted and as to which adequate reserves have been provided in
accordance with GAAP. Guarantor has not entered into an agreement or waiver or
been requested in writing to enter into an agreement or waiver extending any
statute of limitations relating to the payment or collection of taxes of
Guarantor and is not aware of any circumstances that would cause the taxable
years or other taxable periods of Guarantor not to be subject to the normally
applicable statute of limitations, except as would not reasonably be expected to
have a Material Adverse Effect.

(l) (i) The present fair value of Guarantor’s assets exceeds the total amount of
Guarantor’s liabilities (including, without limitation, contingent liabilities),
(ii) Guarantor has capital and assets sufficient to carry on its businesses,
(iii) Guarantor is not engaged and is not contemplating engagement in a business
or a transaction for which its remaining assets are unreasonably small in
relation to such business or transaction and (iv) Guarantor does not intend to
incur or believe that it will incur debts beyond its ability to pay as they
become due. Guarantor will not be rendered insolvent by the execution, delivery
and performance of documents relating to this Guaranty or by the consummation of
the transactions contemplated under this Guaranty.

(m) Guarantor has complied with its reporting obligations with respect to the
Underlying Equity and the Loan Documents (i) under Sections 13 and 16 of the
Exchange Act, including any required filings with the SEC and (ii) under
applicable securities laws of any other jurisdiction.

(n) Guarantor has not engaged in or entered into any transaction prohibited
under Section 2.15 of the Credit Agreement.

(o) Neither Guarantor nor any of its assets, properties or revenues has any
right of immunity on the grounds of sovereignty or otherwise from jurisdiction
of any court or from setoff or any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the Law of any jurisdiction.

 

4



--------------------------------------------------------------------------------

(p) The Loans are made with full recourse to Guarantor, and the Guaranteed
Obligations constitute direct, general, unconditional and unsubordinated Debt of
Guarantor and rank senior to all other Debt of Guarantor, except that the
Guaranteed Obligations may rank pari passu to any Debt of Guarantor permitted
pursuant to Section 8(d). The Guaranty is not entered into by Guarantor with the
intent of facilitating a disposition of the Collateral Shares.

(q) All written information provided with respect to Guarantor and its
Affiliates (including Issuer) by or on behalf of Guarantor to Administrative
Agent or any Lender in connection with the negotiation, execution and delivery
of this Guaranty and the other Loan Documents or the transactions contemplated
hereby and thereby including, but not limited to, any financial statements of
Guarantor and its Subsidiaries provided to Administrative Agent, was or will be,
on or as of the applicable date of provision thereof, when taken as a whole,
complete and correct in all material respects and did not (or will not) contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not misleading in light of
the time and circumstances under which such statements were made.

(r) All financial statements concerning Guarantor or any Affiliates thereof
which have been or will hereafter be furnished by or on behalf of Guarantor to
Administrative Agent pursuant to the Loan Documents have been or will be
prepared in accordance with GAAP consistently applied and do or will, in all
material respects, present fairly the financial condition of the Persons covered
thereby as at the dates thereof and the results of their operations for the
periods then ended.

(s) Each material agreement to which Guarantor is a party that requires an 8-K
filing by Guarantor with the SEC is in full force and effect, and Guarantor is
not in default under any provision of any indenture, mortgage, deed of trust,
credit agreement, loan agreement or any other material agreement or instrument
to which Guarantor is a party or by which Guarantor or any of its properties or
assets is bound which could reasonably be expected to result in a Material
Adverse Effect.

(t) All licenses, permits, approvals, concessions or other authorizations
necessary to the conduct of the business of Guarantor have been duly obtained
and are in full force and effect, except where the failure to obtain and
maintain any of the foregoing could not reasonably be expected to result in a
Material Adverse Effect. There are no restrictions or requirements which limit
Guarantor’s ability to lawfully conduct its business or perform its obligations
under this Guaranty or any other Loan Document.

(u) Guarantor is not engaged in any business other than as described in its
Constituent Documents.

(v) Guarantor understands that upon the occurrence of an Event of Default and
the exercise of remedies pursuant to the Loan Documents, (i) the Collateral
Shares may be sold which may result in substantially discounted realization
value with respect to the Collateral Shares compared with the then market price
and (ii)(A) a bulk sale of the Collateral Shares may occur which may result in a
substantially discounted realization value with respect to the Collateral Shares
compared to the then current market price and (B) a private sale of the
Collateral Shares may occur which may result in less proceeds than a public
sale. Guarantor acknowledges and agrees that (x) any such bulk sale or private
sale shall be a commercially reasonable disposition under the Uniform Commercial
Code notwithstanding any loss to it from a lower sale price, (y) the Lender
Parties shall not have any liability or responsibility for any losses to
Guarantor or Borrower arising from any such exercise of remedies, and (z) any
such bulk sale or private sale shall not affect the validity or enforceability
of this Guaranty or the obligations of Guarantor hereunder.

 

5



--------------------------------------------------------------------------------

(w) On the Closing Date, Guarantor owns all of the outstanding Equity Interests
of Rentech Development Corporation, and Rentech Development Corporation owns all
of the outstanding Equity Interests of the Borrower.

(x) (i) Neither Guarantor nor any of its Subsidiaries are, and to Guarantor’s
knowledge none of its or their respective Affiliates are, in violation of any
requirement of Law relating to terrorism or money laundering (collectively, “AML
Laws”), including, but not limited to, Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), the Patriot
Act, and any other enabling legislation or executive order relating thereto, and
other federal, state, local or foreign laws relating to “know your customer” and
antimony laundering rules and regulations.

(ii) Neither Guarantor nor any of its Subsidiaries and, to Guarantor’s
knowledge, none of its or their respective Affiliates and no broker or other
agent of any Loan Party acting in any capacity in connection with the Loan
Documents is any of the following: (A) a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order or any other
applicable OFAC regulation; (B) a Person owned or controlled by, or acting on
behalf of, any Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order or any other applicable OFAC regulation;
(C) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any applicable AML Law; (D) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Order or other applicable OFAC regulations; or (E) a Person that
is named as a “specially designated national” or “blocked person” on the most
current list published by OFAC at its official website, currently available at
www.treas.gov/offices/enforcement/ofac/ or any replacement website or other
replacement official publication of such list.

(iii) Neither Guarantor nor any of its Subsidiaries and, to Guarantor’s
knowledge, none of its or their respective Affiliates and no broker or other
agent of any Loan Party acting in any capacity in connection with the Facility
(A) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in clause
(ii) above, (B) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order or
other applicable OFAC regulations, or (C) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
applicable AML Law.

(iv) No part of the proceeds of any Loan will be used directly or indirectly for
any payments to any government official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official governmental capacity, in order to obtain, retain or direct business
or obtain any improper advantage, in violation of any applicable Laws.

If Guarantor acquires or forms any Subsidiary, each of the foregoing
representations and warranties referring to any Subsidiary of Guarantor shall be
thereafter deemed modified to cover, on a prospective basis, Guarantor and its
respective Subsidiaries (including such Guarantor’s newly acquired or formed
Subsidiary), mutatis mutandis.

 

6



--------------------------------------------------------------------------------

7. Affirmative Covenants. Guarantor shall:

(a) Existence. Preserve and maintain its existence and material rights and
franchises.

(b) Reporting Requirements. Furnish to Administrative Agent or cause to be
furnished to Administrative Agent:

(i) as soon as available, but in any event within ninety (90) days after the end
of each of its fiscal years, Guarantor’s annual audited consolidated financial
statements, including all notes thereto, which statements shall include a
consolidated statement of financial position as of the end of the relevant
fiscal year and a statement of operations and a statement of cash flows for such
fiscal year, all setting forth in comparative form the corresponding figures
from the previous fiscal year, all prepared in conformity with GAAP (and if in
conformity with GAAP) and accompanied by an unqualified report and opinion of
independent certified public accountants with an accounting firm of national
standing and reputation, which shall state that such financial statements, in
the opinion of such accountants, present fairly, in all material respects, the
consolidated financial position of Guarantor as of the date thereof and the
results of its operations and cash flows for the period covered thereby in
conformity with GAAP (and, if in conformity with GAAP), consistently applied;

(ii) as soon as available, but in any event no later than forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
Guarantor, Guarantor’s quarterly unaudited consolidated financial statements
prepared in respect of such fiscal quarter and for the portion of Guarantor’s
fiscal year then ended, in each case setting forth in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by a Responsible Officer of Guarantor as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of Guarantor in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;

(iii) concurrently with such distributions or filing with the SEC, copies of all
financial reports distributed by or on behalf of Guarantor to all of its
shareholders;

(iv) [reserved];

(v) copies of all general communications delivered by Guarantor to all
shareholders of Guarantor within two (2) Business Days of the day such
communications were first delivered to such shareholders or filed with the SEC;
and

(vi) promptly, and in any event within two (2) Business Days after receipt
thereof by Guarantor or any Affiliate of Guarantor, copies of each notice or
other correspondence received from the SEC concerning any investigation or
possible investigation or other similar inquiry by such agency regarding
Guarantor or any Loan Party (for the avoidance of doubt, routine trading
inquiries not involving any Loan Party shall not be covered by this clause
(vi));

 

7



--------------------------------------------------------------------------------

(vii) as soon as possible and in any event within two (2) Business Days after
Guarantor obtains actual knowledge of the occurrence of (A) any Event of Default
or Default or (B) any actual or threatened litigation or other event which, if
adversely determined to Guarantor, could reasonably be expected to result in a
Material Adverse Effect, a statement of a Responsible Officer of Guarantor
setting forth the details thereof and the action which Guarantor has taken and
proposes to take with respect thereto;

(viii) promptly after request therefor, such other business and financial
information respecting the condition or operations, financial or otherwise, of
Guarantor, other than MNPI, as Administrative Agent may from time to time
reasonably request.

Guarantor shall use commercially reasonable efforts to not provide any MNPI in
any document or notice required to be delivered pursuant to, or in connection
with, this Guaranty or any other Loan Document to any Lender Party. Guarantor
acknowledges and agrees that if any Lender Party or any of its Affiliates,
acting in such capacities in connection with the Facility, received from
Guarantor or any of its Affiliates any such MNPI, such Lender Party or Affiliate
may disclose such MNPI publicly in connection with any foreclosure.

Guarantor hereby acknowledges that the Lender Parties acting in their respective
capacities in connection with this Guaranty and any other Loan Document as such
do not wish to receive MNPI. Guarantor hereby agrees that upon provision of any
materials or information provided by or on behalf of Guarantor hereunder
(collectively, “Guarantor Materials”), Guarantor shall be deemed to (x) have
represented that such Guarantor Materials contain no MNPI and (y) have
authorized each Lender Party to treat such Guarantor Materials as not containing
any MNPI; provided, however, that (i) to the extent such Guarantor Materials
constitute Information, they shall be treated as set forth in Section 8.12 of
the Credit Agreement) and (ii) to the extent such Guarantor Materials contains
MNPI, Guarantor shall so notify the Lender Parties. Each Lender Party
acknowledges that Guarantor may withhold information otherwise required to be
delivered pursuant to any Loan Document to the extent Guarantor believes in good
faith that such information constitutes MNPI, and Guarantor shall not be deemed
to have failed to comply with any requirement to deliver such information.

Documents required to be delivered pursuant to clause (i), (ii), (iii) or
(v) above may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date on which Guarantor posts such documents, or
provides a link thereto on Guarantor’s website on the Internet at the website
address listed in Section 8.02 of the Credit Agreement; provided that: (i) if
Administrative Agent so requests, Guarantor shall deliver paper copies of such
documents to Administrative Agent until a written request to cease delivering
paper copies is given by Administrative Agent and (ii) Guarantor shall notify
(which may be by facsimile or electronic mail) Administrative Agent of the
posting of any such documents. For the avoidance of doubt, Guarantor may deliver
any documents via facsimile or electronic mail in accordance with Section 8.02
of the Credit Agreement.

(c) Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including: (i) all
material taxes, assessments, claims and governmental charges or levies imposed
upon it or upon its property; provided, however, that Guarantor shall not be
required to pay or discharge any such tax, assessment, claim or charge that is
being diligently contested in good faith and by proper proceedings and as to
which appropriate reserves are being maintained; and (ii) all lawful claims
which, if unpaid, would become a Lien on its property.

 

8



--------------------------------------------------------------------------------

(d) Keeping of Books. Keep proper books of record and account as are necessary
to prepare financial statements in accordance with GAAP.

(e) Inspection Rights. At any reasonable time during normal business hours and
upon reasonable prior notice, from time to time permit any Lender Party or any
agent or representative thereof (in each case, subject to Section 8.12 of the
Credit Agreement) to (i) visit and inspect the properties of Guarantor and
discuss the affairs, finances, assets and accounts of Guarantor with any of
Guarantor’s officers, directors or other representatives and (ii) discuss the
affairs, finances, assets and accounts of Guarantor with Guarantor’s independent
certified public accountants and to examine and make copies of and abstracts
from their records and books of account, all at the expense of Guarantor;
provided, however, that after the occurrence of an Event of Default, any Lender
Party (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of Guarantor at any time during
normal business hours and without advance notice.

(f) Compliance with Laws. Comply with all disclosure / filing requirements of
applicable Law associated with entering into the Guaranty and the other Loan
Documents to which Guarantor is a party and comply with all other requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (i) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (ii) the failure
to comply therewith could not reasonably be expected to result in a Material
Adverse Effect.

(g) AML Laws. Carry out its business in compliance with, and direct its
Affiliates to carry out their businesses to enable Guarantor to comply with,
each of the representations and warranties under Section 6(x).

(h) Further Assurance. Upon the request of Administrative Agent, it shall
execute and/or deliver any additional agreements, documents and instruments, and
take such further actions as may be reasonably requested by Administrative Agent
from time to time, to carry out the provisions and purposes of this Guaranty and
the other Loan Documents.

8. Negative Covenants. Guarantor shall not, directly or indirectly:

(a) Restricted Transactions. Enter into any transactions prohibited by
Section 2.15 of the Credit Agreement, or take any action which could reasonably
be expected to create any restrictions on transfer or disposition of the
Collateral Shares or otherwise cause the representations and warranties in
Section 4.01(p) or (q) of the Credit Agreement to be inaccurate as of any date.

(b) Investment Company. Become an “investment company,” as such term is defined
in the United States Investment Company Act of 1940.

(c) Compliance with Margin Regulations. Take any action with respect to the Loan
Documents that would result in a violation of Regulation T, U, or X.

 

9



--------------------------------------------------------------------------------

(d) Additional Debt. Create, incur, assume or suffer to exist any Debt, or
permit any Subsidiary (other than any Issuer Entity) to create, incur, assume or
suffer to exist any Debt, other than (i) a senior secured revolving credit
facility entered into by Guarantor having a principal amount not in excess of
$50,000,000 less the total commitments under the Debt referred to in clause
(2) of Schedule 8(d)-1 (or any extensions, renewals, refinancings and
replacements thereof), and Guarantees thereof by Subsidiaries of Guarantor,
together with any Swap Agreements or cash management agreements, in each case,
permitted to be secured thereunder (“Related Revolving Obligations”), (ii) Debt
of a Subsidiary of Guarantor to Guarantor for intercompany loans, (iii) Debt
existing on the date hereof and listed on Schedule 8(d)-1, and extensions,
renewals, refinancings and replacements thereof, provided that no such
extension, renewal, refinancing or replacement shall result in an increase in
the outstanding principal amount of such Debt in excess of that in effect
immediately prior to giving effect to such extension, renewal, refinancing or
replacement except by an amount equal to any premium, accrued interest, and
reasonable fees and expenses incurred in connection therewith and (iv) Debt
described on Schedule 8(d)-2.

(e) Limitation of Liens. Create, incur, assume or suffer to exist any Lien, or
permit any Subsidiary of Guarantor (other than any Issuer Entity) to create,
incur, assume or suffer to exist any Lien, other than (i) the Liens securing the
senior secured revolving credit facility entered into by Guarantor referred to
in Section 8(d)(i) above) and securing the Guarantees thereof and Related
Revolving Obligations, (ii) Liens created under the Loan Documents, (iii) Liens
existing on the date hereof and listed on Schedule 8(e)-1 and extensions,
refinancings, renewals and replacements thereof, provided that no such
extension, renewal, refinancing or replacement shall result in an increase in
the outstanding principal amount of obligations secured by such Lien or the
assets covered by such Lien in excess of that in effect immediately prior to
giving effect to such extension, renewal, refinancing or replacement except by
an amount equal to any premium, accrued interest, and reasonable fees and
expenses incurred in connection therewith, and (iv) Liens described on Schedule
8(e)-2.

(f) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of, whether in one transaction or in a series of
transactions, all or substantially all of its property and assets (whether now
owned or hereafter acquired) of to any Person, except that Guarantor may merge
with any Subsidiary of Guarantor (other than Borrower and any Issuing Entity) or
any other Person, provided that Guarantor shall be the surviving corporation.

(g) Limitation on Exercise of Registration Rights. Exercise, or permit any
Subsidiary to exercise, more than two demand registration rights under
Section 7.12 of the Partnership Agreement with respect to any Underlying Equity
unless the Secured Party has previously exercised the rights to require
registration of Underlying Equity specified in Section 4(l) of the Pledge
Agreement.

9. Subrogation. Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and any commitments of Administrative Agent or facilities
provided by Administrative Agent with respect to the Guaranteed Obligations are
terminated. If any amounts are paid to Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of
Administrative Agent and shall forthwith be paid to Administrative Agent to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.

 

10



--------------------------------------------------------------------------------

10. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable (other than contingent indemnity obligations) under this
Guaranty are indefeasibly paid in full in cash and any commitments of
Administrative Agent or facilities provided by Administrative Agent with respect
to the Guaranteed Obligations are terminated. Notwithstanding the foregoing,
this Guaranty shall continue in full force and effect or be revived, as the case
may be, if any payment by or on behalf of Borrower or Guarantor is made, or
Administrative Agent exercises its right of setoff, in respect of the Guaranteed
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by
Administrative Agent in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not Administrative Agent is in possession of or has
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction. The obligations of Guarantor under this paragraph
shall survive termination of this Guaranty.

11. Subordination. Guarantor hereby subordinates the payment of all obligations
and indebtedness of Borrower owing to Guarantor, whether now existing or
hereafter arising, including but not limited to, any obligation of Borrower to
Guarantor as subrogee of Administrative Agent or any Lender Party or resulting
from Guarantor’s performance under this Guaranty, to the indefeasible payment in
full in cash of all Guaranteed Obligations. If Administrative Agent so requests,
any such obligation or indebtedness of Borrower to Guarantor shall be enforced
and performance received by Guarantor as trustee for Administrative Agent and
the proceeds thereof shall be paid over to Administrative Agent on account of
the Guaranteed Obligations, but without reducing or affecting in any manner the
liability of Guarantor under this Guaranty.

12. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against Guarantor or Borrower under any Debtor Relief Laws, or
otherwise, all such amounts shall nonetheless be payable by Guarantor
immediately upon demand by Administrative Agent.

13. Expenses. Guarantor shall pay on demand all out-of-pocket expenses
(including attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) in any way relating to the enforcement or protection
of Administrative Agent’s rights under this Guaranty or in respect of the
Guaranteed Obligations, including any incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and any incurred in the
preservation, protection or enforcement of any rights of Administrative Agent in
any proceeding under any Debtor Relief Laws. The obligations of Guarantor under
this paragraph shall survive the payment in full of the Guaranteed Obligations
and termination of this Guaranty.

14. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by
Administrative Agent and Guarantor. No failure by Administrative Agent to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
Unless otherwise agreed by Administrative Agent and Guarantor in writing, this
Guaranty is not intended to supersede or otherwise affect any other guaranty now
or hereafter given by Guarantor for the benefit of Administrative Agent or any
term or provision thereof.

 

11



--------------------------------------------------------------------------------

15. Condition of Borrower. Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from Borrower and
any other guarantor such information concerning the financial condition,
business and operations of Borrower and any such other guarantor as Guarantor
requires, and that no Lender Party has any duty, and Guarantor is not relying on
any Lender Party at any time, to disclose to Guarantor any information relating
to the business, operations or financial condition of Borrower or any other
guarantor (the guarantor waiving any duty on the part of any Lender Party to
disclose such information and any defense relating to the failure to provide the
same).

16. Survival of Representations. All representations and warranties made
hereunder or in connection herewith shall survive the execution and delivery
hereof. Such representations and warranties have been or will be relied upon by
Administrative Agent and each other Lender Party, regardless of any
investigation made by Administrative Agent or any other Lender Party or on their
behalf and notwithstanding that Administrative Agent or any other Lender Party
may have had notice or knowledge of any Default or Event of Default, and shall
continue in full force and effect as long as any Loan or any Guaranteed
Obligation hereunder shall remain unpaid or unsatisfied.

17. No Advisory or Fiduciary Relationship. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Guarantor acknowledges and agrees that: (a) (i) the services regarding this
Guaranty provided by Administrative Agent, the other Lender Parties and their
respective Affiliates are arm’s-length commercial transactions between Guarantor
and its Affiliates, on the one hand, and Administrative Agent and its Affiliates
and the other Lender Parties, on the other hand, (ii) Guarantor has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (iii) Guarantor is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) Administrative
Agent and each other Lender Party is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for
Guarantor or any of its Affiliates, or any other Person and (ii) Administrative
Agent and the other Lender Parties have no obligation to Guarantor or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) Administrative Agent, the other Lender Parties and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of Guarantor and its Affiliates, and
Administrative Agent and the other Lender Parties have no obligations to
disclose any of such interests to Guarantor or any of its Affiliates. To the
fullest extent permitted by law, Guarantor hereby waives and releases any claims
that it may have against Administrative Agent, any other Lender Party or their
respective Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

18. USA PATRIOT Act Notice. Each Lender Party that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any other Lender Party) hereby notifies Guarantor that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies Guarantor, which information includes the name and
address of Guarantor and other information that will allow such Lender Party or
Administrative Agent, as applicable, to identify Guarantor in accordance with
the Act. Guarantor agrees to promptly provide any Lender Party or Administrative
Agent with all of the information requested by such Person to the extent such
Person deems such information reasonably necessary to identify Guarantor in
accordance with the Act.

 

12



--------------------------------------------------------------------------------

19. Credit Agreement. Guarantor acknowledges receipt of a copy of the Credit
Agreement, the Pledge Agreement and the other Loan Documents.

20. Setoff. If an Event of Default shall have occurred and be continuing,
Administrative Agent and each other Lender Party, and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
Administrative Agent or such Lender Party or any such Affiliate, to or for the
credit or the account of Guarantor against any and all of the obligations of
Guarantor now or hereafter existing under this Guaranty or any other Loan
Document to Administrative Agent or such Lender Party or its Affiliates,
irrespective of whether or not such Person or Affiliate shall have made any
demand hereunder or under any other Loan Document and although such obligations
of Guarantor may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Person or Lender Party different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness. The rights of
Administrative Agent and each Lender Party and its Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that Administrative Agent and such Lender Party or its Affiliates may have. Each
Lender Party agrees to notify Guarantor and Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

21. Indemnification; Consequential Damages and Survival.

(a) Guarantor shall indemnify Administrative Agent (and any sub-agent thereof),
each other Lender Party and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee) incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by Guarantor or any Related Party of Guarantor
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Guaranty or any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or the administration of this
Guaranty and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Guarantor or any Related Party of Guarantor, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee.

 

13



--------------------------------------------------------------------------------

(b) To the fullest extent permitted by applicable Law, Guarantor shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Guaranty, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in Subsection (a)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Guaranty or the other Loan Documents or the transactions
contemplated hereby or thereby.

(c) All amounts due under this Section shall be payable not later than ten
(10) Business Days after demand therefor.

(d) The obligations of Guarantor under this Section shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.

22. Governing Law; Assignment; Jurisdiction; Notices. This Guaranty shall be
governed by, and construed in accordance with, the law of the State of New York,
without giving effect to its conflict of laws provisions other than
Section 5-1401 of the New York General Obligations Law. This Guaranty shall
(a) bind Guarantor and its successors and assigns, provided that Guarantor may
not assign its rights or obligations under this Guaranty without the prior
written consent of Administrative Agent (and any attempted assignment without
such consent shall be void), and (b) inure to the benefit of Administrative
Agent and its successors and assigns and Administrative Agent may, without
notice to Guarantor and without affecting Guarantor’s obligations hereunder,
assign, sell or grant participations in the Guaranteed Obligations and this
Guaranty, in whole or in part. Guarantor hereby irrevocably (i) submits to the
exclusive jurisdiction of the United States District Court of the Southern
District of the State of New York, and all appropriate appellate courts or, if
jurisdiction in such court is lacking, any New York State court of competent
jurisdiction sitting in New York County (and all appropriate appellate courts),
in any action or proceeding arising out of or relating to this Guaranty or any
other Loan Document, (ii) agrees that all claims in respect of any such action
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable Law, in such Federal court,
(iii) waives to the fullest extent permitted by law (A) any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Guaranty or any other Loan Document in any
such Federal or state court and (B) any defense asserting an inconvenient forum
in connection therewith, and (iv) agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Guaranty or in any other Loan Document shall affect any right
that Administrative Agent or any Lender may otherwise have to bring any action
or proceeding relating to this Guaranty or any other Loan Document against
Guarantor or the properties of such party in the courts of any jurisdiction.
Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 8.02(a) of the Credit Agreement. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law. Guarantor agrees that Administrative
Agent may disclose to any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations hereunder any
and all information in Administrative Agent’s possession concerning Guarantor,
this Guaranty and any security for this Guaranty. All notices and other
communications to Guarantor and Administrative Agent under this Guaranty shall
be in writing and shall be delivered in the manner set forth in Section 8.02 of
the Credit Agreement to the addresses specified therein for such Person.

 

14



--------------------------------------------------------------------------------

23. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER FACILITY DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

24. Enforcement of Guaranty. Administrative Agent may enforce this Guaranty with
respect to all or a portion of the Guaranteed Obligations. Guarantor hereby
acknowledges that no failure on the part of any Lender Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof nor
shall the single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.

25. Entire Agreement. This Guaranty and the other Loan Documents constitute the
entire agreement between the parties hereto relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, between the parties hereto relating to the subject matter hereof.

[Remainder of Page Intentionally Left Blank]

 

15



--------------------------------------------------------------------------------

Executed as of the date first set forth above.

 

RENTECH INC. By:  

/s/ Dan Cohrs

Name:   Dan Cohrs Title:   Vice President and Treasurer

Signature Page to Guaranty Agreement

 



--------------------------------------------------------------------------------

SCHEDULE 8(d)-1

EXISTING DEBT

 

1. Put Option Agreement, dated as of the date hereof, between Darkstone, LLC and
Credit Suisse AG, Cayman Islands Branch, as collateral agent

 

2. Credit Agreement dated as of November 25, 2013 between Rentech, Inc. and Bank
of Montreal, as amended on April 8, 2014 in an amount up to $10,000,000.

 

3. Guarantee Agreement, dated as of April 30, 2013 by Rentech, Inc. in favor or
Quebec Stevedoring Limited.

 

4. Indemnity Agreement, dated June 7, 2013 by Rentech, Inc. in favor of Ontario
Power Generation.

 

5. Letter of Credit issued to Her Majesty The Queen in Right Of Ontario as
Represented By The Minister of Northern Development, Mines and Forestry in the
amount of approximately $350,000, fully cash collateralized and issued by Union
Bank.

 

6. Note Purchase Agreement between Fulghum Fibres, Inc. and the “Holders” (as
defined therein), dated November 24, 1997, as amended certain (i) First
Amendment to Note Purchase Agreement dated September 30, 1998, (ii) First [sic]
Amendment to Note Purchase Agreement dated May 9, 2000, (iii) Third Amendment to
Note Purchase Agreement dated November 21, 2001, (iv) Fourth Amendment to Note
Purchase Agreement dated December 1, 2002, (v) Fifth Amendment to Note Purchase
Agreement dated August 31, 2005, (vi) Sixth Amendment to Note Purchase Agreement
dated May 31, 2006, (vii) Seventh Amendment to Note Purchase Agreement dated
June 15, 2007, (viii) Eighth Amendment to Note Purchase Agreement dated July 25,
2008, (ix) Ninth Amendment to Note Purchase Agreement dated April 12, 2011, and
(x) Tenth Amendment to Note Purchase Agreement dated May 1, 2013, together with
the “Financing Documents” (as defined therein). The aggregate outstanding
principal and accrued interest owing as of the date hereof is approximately
$770,000.

 

7. Note Purchase Agreement dated September 30, 1998, between Fulghum Fibres
Florida, Inc., and the “Holders” (as defined therein), as amended by that
certain First Amendment to Note Purchase Agreement dated October 23, 2001, and
as amended and restated in that certain Amended and Restated Note Purchase
Agreement dated as of August 31, 2005, as amended by that certain (i) First
Amendment to Amended and Restated Note Purchase Agreement dated May 31, 2006
(ii) Second Amendment to Amended and Restated Note Purchase Agreement dated
June 15, 2007, (iii) Third Amendment to Amended and Restated Note Purchase
Agreement dated July 25, 2008, (iv) Fourth Amendment to Amended and Restated
Note Purchase Agreement dated on or about April 12, 2011, and (v) Fifth
Amendment to Amended and Restated Note Purchase Agreement dated on May, 2013,
together with the “Financing Documents” (as defined therein). The aggregate
outstanding principal and accrued interest owing as of the date hereof is
approximately $7,650,000.

Schedule 8(d)-1 to Guaranty



--------------------------------------------------------------------------------

8. Note Purchase Agreement between Fulghum Fibres, Inc. and the “Holders” (as
defined therein), dated August 31, 2005, as amended by that certain (i) First
Amendment to 2005 (August) Note Purchase Agreement dated May 31, 2006,
(ii) Second Amendment to 2005 (August) Note Purchase Agreement dated June 15,
2007, (iii) Third Amendment to 2005 (August) Note Purchase Agreement dated
July 25, 2008, (iv) Fourth Amendment to 2005 (August) Note Purchase Agreement
dated April 12, 2011, and (v) Fifth Amendment to 2005 (August) Note Purchase
Agreement dated May 1, 2013, together with the “Financing Documents” (as defined
therein). The aggregate outstanding principal and accrued interest owing as of
the date hereof is approximately $3,640,000.

 

9. Note Purchase Agreement between Fulghum Fibres, Inc. and the “Holders” (as
defined therein), dated May 31, 2006, as amended by that certain (i) First
Amendment to Note Purchase Agreement dated June 15, 2007, (ii) Second Amendment
to Note Purchase Agreement dated July 25, 2008, (iii) Third Amendment to Note
Purchase Agreement dated April 12, 2011 and (iv) Fourth Amendment to Note
Purchase Agreement dated May 1, 2013, together with the “Financing Documents”
(as defined therein). The aggregate outstanding principal and accrued interest
owing as of the date hereof is approximately $2,050,000.

 

10. Note Purchase Agreement between Fulghum Fibres, Inc. and the “Holders” (as
defined therein), dated June 15, 2007, as amended by that certain (i) First
Amendment to Note Purchase Agreement dated July 25, 2008, (ii) Second Amendment
to Note Purchase Agreement dated April 12, 2011, and (iii) Third Amendment to
Note Purchase Agreement dated May 1, 2013, together with the “Financing
Documents” (as defined therein). The aggregate outstanding principal and accrued
interest owing as of the date hereof is approximately $25,200,000.

 

11. Notes Payable in favor of Banco de Crédito e Inversiones by Fulghum Fibres
Chile, S.A. up to an aggregate amount of $1,280,000.

 

12. Notes Payable in favor of Banco BICE by Fulghum Fibres Chile, S.A. up to an
aggregate amount of $1,760,000.

 

13. Notes Payable in favor of Santander by Fulghum Fibres Chile, S.A. up to an
aggregate amount of $151,000.

 

14. Notes Payable in favor of Banco de Crédito e Inversiones by Forestral
Pacifico S.A. up to an aggregate amount of $200,000.

 

15. Notes Payable in favor of Banco BICE by Forestral Los Andes S.A. up to an
aggregate amount of $1,200,000.

 

Schedule 8(d)-1 to Guaranty



--------------------------------------------------------------------------------

SCHEDULE 8(d)-2

PERMITTED DEBT

(1) (a) Debt of any Subsidiary of Guarantor incurred to finance the construction
or improvement of any fixed or capital asset constituting a Specified Property
or any part thereof; provided that (i) such Debt is incurred prior to or within
180 days after the completion of construction or improvement of such fixed or
capital asset, (ii) the aggregate outstanding principal amount of such Debt does
not exceed at any time the lesser of (x) the cost incurred to construct or
improve the applicable fixed or capital asset or (y) the fair market value of
the applicable fixed or capital asset immediately after giving effect to such
construction or improvement, and (iii) a Prepayment Offer is made in accordance
with Section 2.05(b) of the Credit Agreement; and (b) all extensions, renewals,
refinancings and replacements by any Subsidiary of Guarantor of any such Debt,
provided that no such extension, renewal, refinancing or replacement shall
result in an increase in the outstanding principal amount of such Debt in excess
of that in effect immediately prior to giving effect to such extension, renewal,
refinancing or replacement;

(2) (a) Debt of any Subsidiary of Guarantor incurred to finance the acquisition,
construction or improvement of any fixed or capital asset (other than those
constituting a Specified Property or any part thereof), provided that (i) such
Debt is incurred prior to or within 180 days after the acquisition of, or the
completion of construction or improvement of, such fixed or capital asset, and
(ii) the aggregate outstanding principal amount of such Debt does not exceed at
any time the lesser of (x) the cost incurred to acquire, construct or improve
the applicable fixed or capital asset or (y) the fair market value of the
applicable fixed or capital asset immediately after giving effect to such
acquisition, construction or improvement and (b) all extensions, renewals,
refinancings and replacements by any Subsidiary of Guarantor of any such Debt,
provided that no such extension, renewal, refinancing or replacement shall
result in an increase in the outstanding principal amount of such Debt in excess
of that in effect immediately prior to giving effect to such extension, renewal,
refinancing or replacement except by an amount equal to any premium, accrued
interest, and reasonable fees and expenses incurred in connection therewith

(3) (a) Debt of any Subsidiary of Guarantor incurred to finance the acquisition
of other assets (including Equity Interests), business or Persons, or any merger
or consolidation of any Person with or into the Guarantor or one of its
Subsidiaries, provided that (i) such Debt is incurred prior to or within 180
days after the acquisition of such other assets, business or Persons, or merger
or consolidation, and (ii) the aggregate outstanding principal amount of such
Debt does not exceed at any time the lesser of (x) the cost incurred to acquire
such assets, business or Person or (y) the fair market value of such assets,
business or Persons, immediately after giving effect to such acquisition, merger
or consolidation and (b) all extensions, renewals, refinancings and replacements
by any Subsidiary of Guarantor of any such Debt, provided that no such
extension, renewal, refinancing or replacement shall result in an increase in
the outstanding principal amount of such Debt in excess of that in effect
immediately prior to giving effect to such extension, renewal, refinancing or
replacement except by an amount equal to any premium, accrued interest, and
reasonable fees and expenses incurred in connection therewith;

 

Schedule 8(d)-2 to Guaranty



--------------------------------------------------------------------------------

(4) (a) Debt of any Subsidiary of Guarantor incurred to finance the acquisition,
construction or improvement of the Pellet Project 3 Property, provided that
(i) such Debt is incurred prior to or within 180 days after the acquisition of,
or the completion of construction or improvement of, the Pellet Project 3
Property, and (ii) the aggregate outstanding principal amount of such Debt does
not exceed at any time the lesser of (x) 50% of the cost incurred to acquire,
construct or improve the applicable fixed or capital asset or (y) 50% of the
fair market value of the applicable fixed or capital asset immediately after
giving effect to such acquisition, construction or improvement and (b) all
extensions, renewals, refinancings and replacements by any Subsidiary of
Guarantor of any such Debt, provided that no such extension, renewal,
refinancing or replacement shall result in an increase in the outstanding
principal amount of such Debt in excess of that in effect immediately prior to
giving effect to such extension, renewal, refinancing or replacement except by
an amount equal to any premium, accrued interest, and reasonable fees and
expenses incurred in connection therewith;

(5) (a) Debt of any Subsidiary of Guarantor incurred to finance the acquisition,
construction or improvement of the Pellet Project 4 Property, provided that
(i) such Debt is incurred prior to or within 180 days after the acquisition of,
or the completion of construction or improvement of, the Pellet Project 4
Property, and (ii) the aggregate outstanding principal amount of such Debt does
not exceed at any time $14,000,000 and (b) all extensions, renewals,
refinancings and replacements by any Subsidiary of Guarantor of any such Debt,
provided that no such extension, renewal, refinancing or replacement shall
result in an increase in the outstanding principal amount of such Debt in excess
of that in effect immediately prior to giving effect to such extension, renewal,
refinancing or replacement except by an amount equal to any premium, accrued
interest, and reasonable fees and expenses incurred in connection therewith;

(6) Debt consisting of capital lease obligations of Guarantor or any of its
Subsidiaries the aggregate outstanding amount of which does not exceed
$75,000,000 at any one time;

(7) Debt of Guarantor or any of its Subsidiaries under performance bonds or with
respect to workers’ compensation claims, in each case incurred in the ordinary
course of business;

(8) Debt of Guarantor or any of its Subsidiaries in an aggregate principal
amount not exceeding $5,000,000 at any time outstanding (of which an aggregate
principal amount thereof not in excess of $2,500,000 at any time outstanding may
be secured Debt);

(9) Debt of Guarantor or any of its Subsidiaries described in clause (c) of the
definition of “Debt” in the Credit Agreement incurred in the ordinary course and
arising under unsecured Swap Agreements that are not speculative in nature;

(10) Debt of any Subsidiary of Guarantor in respect of loans from a Governmental
Authority or quasi-Governmental Authority in connection with economic
development or incentive programs in an aggregate principal amount not in excess
of $5,000,000 at any time outstanding;

 

Schedule 8(d)-2 to Guaranty



--------------------------------------------------------------------------------

(11) unsecured Debt of Guarantor that (i) is subordinated to the Guaranteed
Obligations on terms reasonably satisfactory to the Lender Parties, (ii) matures
after, and does not provide for any scheduled amortization, other scheduled
payments of principal or mandatory prepayment, repurchase or redemption
requirements (other than mandatory prepayment, repurchase or redemption
requirements triggered upon the occurrence of a “change of control” or an “asset
sale”) that apply, prior to the 91st day following the Stated Maturity Date,
(iii) has terms and conditions (other than subordination terms), taken as a
whole, that are not materially less favorable to Guarantor than the terms and
conditions customary at the time for subordinated debt securities, and (iv) has
interest rate terms no worse than the then prevailing-market terms for
subordinated debt securities of such type; and

(12) Debt of Guarantor (including, for any guarantee by Guarantor of any Debt of
any Subsidiary of Guarantor) incurred with the prior written consent of the
Required Lenders;

it being understood and agreed with respect to clauses (4) and (5) hereof that
amounts in excess of the amounts allowed pursuant thereto shall be permitted to
be incurred pursuant to clause (1) hereof to the extent the applicable
requirements under such clause (1) are met.

 

Schedule 8(d)-2 to Guaranty



--------------------------------------------------------------------------------

SCHEDULE 8(e)-1

EXISTING LIENS

 

1. Liens securing the Debt listed in clauses (1) through (15) of Schedule
8(d)-1.

 

Schedule 8(e)-1 to Guaranty



--------------------------------------------------------------------------------

SCHEDULE 8(e)-2

PERMITTED LIENS

(1) any Lien existing on any property or asset prior to the acquisition thereof
or existing on any property or assets of any Person that becomes a Subsidiary of
Guarantor after the date hereof prior to the time such Person becomes a
Subsidiary of Guarantor, as the case may be; provided that (i) such Lien does
not apply to any other property or assets of Guarantor or any Subsidiary of
Guarantor and (ii) such Lien secures only those obligations which it secures on
the date of such acquisition or the date such Person becomes a Subsidiary of
Guarantor, as the case may be;

(2) Liens for taxes not yet delinquent or which are being contested in
compliance with Section 6(k) (as if Section 6(k) were applicable to such
Person);

(3) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in compliance with
Section 6(k) (as if Section 6(k) were applicable to such Person);

(4) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(5) deposits to secure the performance of bids, trade contracts (other than for
Debt), leases (other than capital lease obligations), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(6) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of Guarantor or any of its
Subsidiaries;

(7) security interests in property or assets hereafter acquired (or, in the case
of improvements, constructed); provided that (i) such security interests secure
Debt that is permitted by either clause (1), (2), (3), (4) or (5) of Schedule
8(d)-2, as applicable, (ii) such security interests are incurred, and the Debt
secured thereby is created, within 180 days after such acquisition (or
construction), (iii) the amount of Debt secured thereby does not exceed the
applicable amount of Debt that is permitted by clause (1), (2), (3), (4) or
(5) of Schedule 8(d)-2, and (iv) such security interests do not apply to any
other property or assets of Guarantor or any Subsidiary of Guarantor;

(8) judgment Liens securing judgments not constituting an Event of Default under
clause (i) of Section 6.01 of the Credit Agreement;

(9) Liens securing secured Debt permitted by clause (8) of Schedule 8(d)-2,

 

Schedule 8(e)-2 to Guaranty



--------------------------------------------------------------------------------

(10) Liens securing Debt permitted by clause (6) of Schedule 8(d)-2; provided
that the Debt secured thereby does not exceed the fair market value of such
assets;

(11) other Liens securing liabilities in an aggregate amount not to exceed
$1,000,000 at any time outstanding; and

(12) Permitted Liens.

 

Schedule 8(e)-2 to Guaranty